     Case 3:20-cv-00076-DMS-BLM Document 5 Filed 07/01/20 PageID.26 Page 1 of 1



       Yana A. Hart Esq. (SBN: 306499)
 1
       yana@kazlg.com
 2     KAZEROUNI LAW GROUP, APC
       2221 Camino Del Rio South, Suite 101
 3
       San Diego, CA 92108
 4     Telephone: (619) 233-7770
       Facsimile: (619) 297-1022
 5
 6     Attorneys for Plaintiff
       Ryan Coyle
 7
 8
 9                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA
10
11     Ryan Coyle, Individually and on behalf                   CASE NO.: 3:20-CV-00076-DMS-
       of others similarly situated,                            BLM
12
13                             Plaintiff,
       v.                                                       NOTICE OF VOLUNTARY DISMISSAL
14                                                              OF ACTION WITHOUT PREJUDICE
15     Desert Lake Group, LLC,
16                             Defendant.
17
18
19            Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Ryan
20     Coyle hereby moves this Court to dismiss the above entitled action without
21     prejudice as to the named Plaintiff and without prejudice as to the putative class,
22     due to the filling by Defendant in another court.
23            WHEREFORE, Plaintiff respectfully requests that this court dismiss this
24     action without prejudice.
25
       Dated: July 1, 2020                                      KAZEROUNI LAW GROUP, APC
26
27                                                              By: s/ Yana A. Hart
                                                                    Yana A. Hart, Esq.
28                                                                  Attorney for Plaintiff

        ______________________________________________________________________________________________________
                                                       - 1 of 1 -
